department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division juli uniform issue list legend taxpayer spouse plan financial_institution amount dear this is in response to a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer received a distribution from plan of amount taxpayer asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to a severe medical_condition that has caused a variety of debilitating effects including memory loss taxpayer further represents that amount has not been used for any other purpose taxpayer's husband spouse was a participant in plan spouse died in taxpayer was named as beneficiary of plan upon spouse's death page spouse's account balance of amount was distributed from plan to taxpayer in date taxpayer who suffers from a severe medical_condition that has caused a variety of debilitating effects including memory loss placed the unopened letter containing the check in her drawer it was discovered after the 60-day period by a family_member who deposited it into taxpayer's checking account where it remains unused based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including a written_statement from her physician is consistent with her assertion that her failure to page 2gl440025 accomplish a timely rollover was due to a severe medical_condition that has caused a variety of debilitating effects including memory loss therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period starting with the distribution of amount from plan and ending 60-days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact please address all correspondence to se t ep ra t2 sincerely yours manager technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
